Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2568 Page 1 of 49



      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
                                                      EXHIBIT	  A	  
      	  
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2569 Page 2 of 49



                  SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

           This Settlement Agreement and Release of Claims is entered into as of the last date of
   any signature below by and among: (a) General Nutrition Centers, Inc. and GNC Holdings, Inc.
   (collectively “GNC” or “Defendants”), and (b) Plaintiffs Kim Carter, Ashley Gennock, Kenneth
   Harrison, Jenna Kaskorkis, and Daniel Styslinger, individually and as the representatives of the
   proposed Settlement Class, in consideration for and subject to the promises, terms, and
   conditions contained herein.

           This Agreement is subject to Court approval pursuant to Rule 23 of the Federal Rules of
   Civil Procedure. In addition to the terms defined parenthetically elsewhere in this Agreement, all
   capitalized words and terms used herein shall have the meanings ascribed to them in Section II of
   this Agreement, entitled “Definitions.”

           This Agreement is intended by the Parties to fully, finally and forever resolve, discharge,
   and settle the Released Claims (as defined herein), upon and subject to the terms and conditions
   of this Agreement, and subject to the final approval of the Court.

                                            I.      RECITALS

           A.     WHEREAS, Representative Plaintiffs filed three lawsuits against GNC under the
   captions Kaskorkis v. General Nutrition Centers, Inc. and General Holdings, Inc., No. 3:16-cv-
   00990-WQH-AGS (S.D. Cal.), Gennock v. General Nutrition Centers, Inc. and GNC Holdings,
   Inc., No. 2:16-cv-00633-MRH (W.D. Pa.), and Harrison v. General Nutrition Centers, Inc. and
   GNC Holdings, Inc., No. 3:16-cv-03086-WQH-AGS (S.D. Cal.).

           B.       WHEREAS, on or about April 22, 2016, Plaintiff Jenna Kaskorkis filed a putative
   class action lawsuit against General Nutrition Centers, Inc. and GNC Holdings, Inc., erroneously
   named as General Holdings, Inc., in the United States District Court for the Southern District of
   California, under the caption Kaskorkis v. General Nutrition Centers, Inc. and General Holdings,
   Inc., No. 3:16-cv-00990-WQH-AGS (S.D. Cal.) (“Kaskorkis”), which asserted alleged violations
   of California’s False Advertising Law (Cal. Bus. & Prof. Code § 17500 et seq.) (the “FAL”),
   California’s Unfair Competition Law (Cal. Bus. & Prof. Code § 17200 et seq.) (the “UCL”), and
   California’s Consumers Legal Remedies Act (Cal. Code Civ. Pro. § 1750 et seq.) (the “CLRA”)
   in connection with GNC’s alleged misrepresentation of the existence, nature, and amount of
   price discounts on products for sale on its website, www.GNC.com, causing putative class
   members to purchase products without receiving the discount as advertised. (Kaskorkis ECF No.
   1). The complaint was amended on August 8, 2016, adding allegations regarding additional
   Plaintiff Kim Carter, and GNC’s failure to respond to Plaintiff Kaskorkis’ CLRA demand
   pursuant to California Civil Code § 1782(a) (Kaskorkis ECF No. 10). GNC filed an answer to
   both the initial and amended complaint filed in Kaskorkis, denied all allegations and asserted
   numerous affirmative defenses (Kaskorkis ECF Nos. 8 and 21).

           C.     WHEREAS, on or about May 17, 2016, Plaintiff Ashley Gennock filed a putative
   class action against GNC in the United States District Court for the Western District of
   Pennsylvania, under the caption Gennock v. General Nutrition Centers, Inc. and GNC Holdings,



                                                    1
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2570 Page 3 of 49



   Inc., No. 2:16-cv-00633-MRH (W.D. Pa.) (“Gennock”), which asserted alleged violations of
   Pennsylvania’s Unfair Trade Practices & Consumer Protection Law (73 Penn. Stat. §§ 201-1, et
   seq.) (“UTPCPL”) and similar state consumer protection statutes, as well as unjust enrichment in
   connection with GNC’s alleged misrepresentation of the existence, nature, and amount of price
   discounts on products for sale on its website, www.GNC.com, causing putative class members to
   purchase products without receiving the discount as advertised (Gennock ECF No. 1). GNC
   filed an answer to the complaint filed in Gennock, denied all allegations and asserted numerous
   affirmative defenses (Gennock ECF No. 18).

           D.      WHEREAS, on or about December 23, 2016, Plaintiff Kenneth Harrison filed a
   putative class action lawsuit against GNC in the United States District Court for the Southern
   District of California, under the caption Harrison v. General Nutrition Centers, Inc. and GNC
   Holdings, Inc., No. 3:16-cv-03086-WQH-AGS (S.D. Cal.) (“Harrison”), which asserted alleged
   violations of the FAL, the UCL, and the CLRA in connection with GNC’s alleged
   misrepresentation of the existence, nature, and amount of price discounts on products for sale on
   its website, www.GNC.com, causing putative class members to purchase products without
   receiving the discount as advertised (Harrison ECF No. 1). The complaint was amended on
   January 1, 2017 (Harrison ECF No. 5).

          E.      WHEREAS, the parties in the Kaskorkis action engaged in extensive litigation
   and motion practice, conducted both formal and informal discovery, including the exchange of
   an extensive volume of material from GNC, designation of experts, and which resulted in
   multiple motions to compel by the parties related to such discovery.

          F.      WHEREAS, on December 22, 2016, the Gennock plaintiffs attended an in-person
   mediation with GNC in Pittsburgh, Pennsylvania with the experienced and well respected
   mediator Carole Katz (www.carolekatz.com). While the parties did not reach a settlement at the
   mediation, the parties continued to engage in further settlement discussions through Ms. Katz
   following the mediation session.

           G.      WHEREAS, on July 19, 2017, the Kaskorkis plaintiffs and Gennock plaintiffs
   attended a second joint mediation with GNC in Pittsburgh, Pennsylvania with Ms. Katz. Again,
   while the parties did not reach a settlement, they continued to engage in further settlement
   discussions through Ms. Katz, while continuing to litigate.

         H.      WHEREAS, on June 24, 2019, Representative Plaintiffs filed an amended
   complaint in Gennock (Gennock ECF 62).

           I.      WHEREAS, this Agreement was reached as a result of extensive arm’s-length
   negotiations between the Parties and their counsel, occurring over the course of several months
   and two (2) in-person mediation sessions with a respected mediator, Carole Katz. Before and
   during these settlement discussions and mediations, the Parties had an arm’s-length exchange of
   sufficient information to permit Representative Plaintiffs and their counsel to evaluate the claims
   and potential defenses and to meaningfully conduct informed settlement discussions.




                                                    2
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2571 Page 4 of 49



            J.      WHEREAS, GNC denies the material allegations in the Actions and denies all
   liability with respect to the facts and claims alleged in the Actions. Nevertheless, without
   admitting or conceding any liability whatsoever, and while continuing to deny that the claims
   asserted in the Actions would be appropriate for class treatment if prosecuted at trial, GNC now
   desires to settle the Actions on the terms and conditions set forth in this Agreement to avoid the
   burden, expense, and uncertainty of continuing litigation and to put to rest all claims that were,
   or could have been, brought in the Actions or in similar litigation based on the facts alleged in
   the Actions.

           K.     WHEREAS, Class Counsel have analyzed and evaluated the merits of all Parties’
   contentions, the risks that the Court might not certify a class, and the impact of this Agreement
   on the members of the Settlement Class, as defined below. Based on that analysis and
   evaluation, and recognizing the risks of continued litigation and the likelihood that the Actions, if
   not settled now, may be protracted and will further delay any relief to the proposed class,
   Representative Plaintiffs, and Class Counsel are satisfied that the terms and conditions of this
   Agreement are fair, reasonable, adequate, and equitable, and that a settlement of the Actions on
   the terms described herein is in the best interests of the proposed Settlement Class.

          NOW, THEREFORE, in consideration of the covenants and agreements set forth in this
   Agreement, the Parties, for themselves and through their undersigned counsel, agree to the
   following settlement, subject to Court approval, under the following terms and conditions.

                                          II.     DEFINITIONS

          In addition to the terms defined parenthetically elsewhere in this Agreement, the
   following definitions apply to this Agreement.

           1.    “Actions” mean, collectively, the civil actions entitled Kaskorkis v. General
   Nutrition Centers, Inc. and General Holdings, Inc., No. 3:16-cv-00990-WQH-AGS (S.D. Cal.),
   Gennock v. General Nutrition Centers, Inc. and GNC Holdings, Inc., No. 2:16-cv-00633-MRH
   (W.D. Pa.), and Harrison v. General Nutrition Centers, Inc. and GNC Holdings, Inc., No. 3:16-
   cv-03086-WQH-AGS (S.D. Cal.).

           2.    “Aggregate Individual Relief Value” means the total value of all cash payments
   and all Vouchers claimed by all Eligible Claimants as described more fully in Paragraph 26.d.
   below.

          3.      “Agreement,” “Settlement,” or “Settlement Agreement” means this Settlement
   Agreement and Release of Claims and the settlement embodied herein, including all attached
   Exhibits (which are an integral part of this Settlement Agreement and Release and are
   incorporated in their entirety by reference), including all subsequent amendments agreed to in
   writing by the Parties and exhibits to such amendments.

          4.      “CAFA Notice” refers to the notice requirements imposed by 28 U.S.C. §
   1715(d).




                                                    3
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2572 Page 5 of 49



          5.      “Cash Election Total” means the total aggregate dollar value of all Eligible
   Claimants’ claims for cash pursuant to the Individual Relief, as adjusted pursuant to Paragraph
   74 below.

           6.      “Claim Deadline” means the final time and date by which a Claim Form must be
   received by the Settlement Administrator in order for a Settlement Class Member to be entitled
   to any of the settlement consideration contemplated in this Agreement, which shall be seventy-
   five (75) days after entry of the Preliminary Approval Order.

          7.       “Claim Form” means the form made available to Settlement Class Members
   substantially in the form of Exhibit A hereto. The Claim Form must be submitted physically (via
   U.S. Mail) or electronically (via the Settlement Website) by Settlement Class Members who
   wish to submit a claim to receive cash payment(s) or Voucher(s) pursuant to the terms and
   conditions of this Agreement.

                  a.      The Claim Form shall require all Claimants to:

                     i.      Provide their name and e-mail address from which they made their
   purchases from GNC’s Website; and

                        ii.       Attest under penalty of perjury to the best of their knowledge to: (i)
   having purchased a product during the Class Period on sale or through a promotion from GNC’s
   Website; (ii) not applying a coupon to that purchase; and (iii) never returning that purchase for a
   refund.

                 b.     In addition, the Claim Form shall require Claimants who are Multiple
   Purchasers and claiming the Multiple Purchaser Relief to:

                         i.      Submit a proof of purchase for each transaction they contend
   qualifies them to be a Multiple Purchaser; and

                       ii.       Attest under penalty of perjury to the best of their knowledge to: (i)
   not applying a coupon to any purchase which qualifies them to be a Multiple Purchaser; and (ii)
   never returning any of such purchases for a refund.

                 c.      In addition, the Claim Form shall comply with the terms and conditions of
   Paragraph 96.e. herein.

          8.      “Claimant” means a Settlement Class Member who submits a Claim Form.

          9.     “Class Counsel” means Ahdoot & Wolfson, PC; Finkelstein & Krinsk LLP;
   Barbat, Mansour & Suciu PLLC; Carlson Lynch Sweet Kilpela & Carpenter, LLP; and Nathan &
   Associates, APC.




                                                    4
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2573 Page 6 of 49



           10.     “Class Notice” means the notice provided to the Settlement Class of the class
   action status and proposed settlement of the Action. The Class Notice shall consist of the
   Summary Notice and Long-Form Notice.

          11.    “Class Member Information” means the name, e-mail and physical address of
   each Settlement Class Member that GNC will provide pursuant to Paragraph 95.a. below.

          12.    “Class Period” means January 1, 2012, through and including the date of
   Preliminary Approval.

            13.   “Consolidated Class Action Complaint” means the First Amended Complaint
   filed in Gennock on June 24, 2019 (Gennock ECF No. 62).

           14.     “Coupon” means a unique code that will be sent to each Settlement Class Member
   that may be redeemed as a one-time credit in the amount of thirty dollars ($30) off of a purchase
   otherwise totaling one hundred dollars ($100) or more of Merchandise through GNC’s Website
   only. Coupons are subject to the following terms and conditions: (a) Coupons are fully
   transferrable; (b) no individual may redeem more than one (1) Coupon; (c) Coupons will expire
   no earlier than seven (7) days prior to the Settlement Hearing; (d) Coupons may not be combined
   with other coupon(s) except that Coupons may be used on any Merchandise offered to the
   general public on promotion or at a discount; and (e) Coupons have no independent monetary
   value.

         15.     “Court” means the United States District Court for the Western District of
   Pennsylvania and the Judge assigned to the Gennock action (the Honorable Mark R. Hornak).

          16.     “Effective Date” means the first date on which all of the following have occurred:

                  a.     The Court has entered the Settlement Order and Final Judgment;

                 b.      The Court has made its Service Payments and award of Attorneys’ Fees
   and Expenses; and

                  c.      Thirty-one (31) days have passed after entry of the Settlement Order and
   Final Judgment by the Court in the Gennock action without any appeals or requests for review of
   the Court’s Settlement Order and Final Judgment being filed, or, if appeals or requests for review
   have been filed, the time has passed for seeking further review after orders on appeal affirming
   the Settlement Order and Final Judgment, or review has been denied after exhaustion of all
   appellate remedies.

          17.     “eCheck” means an electronic check used to pay a Settlement Class Member’s
   Individual Relief, which will be sent to the e-mail address provided by the Settlement Class
   Member in his or her valid Claim Form.




                                                   5
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2574 Page 7 of 49



           18.   “Eligible Claimant” means a Settlement Class Member who complies fully with
   the claims submission requirements set forth in Paragraph 7 above, and Paragraphs 113 through
   118 below, including the requirements of timely and complete submission.

          19.     “Escrow Account” means the escrow account to be administered by the
   Settlement Administrator to receive cash amounts GNC is required to pay under the terms of this
   Settlement as set forth in Paragraph 75 below.

           20.      “Fairness Hearing” or “Settlement Hearing” means the hearing that is to take
   place after the entry of the Preliminary Approval Order and after the Notice Date for purposes of:
   (a) entering the Settlement Order and Final Judgment; (b) determining whether the Settlement
   should be approved as fair, reasonable, and adequate; (c) ruling upon an application for Service
   Payments by the Plaintiffs; (d) ruling upon an application by Class Counsel for Attorneys’ Fees
   and Expenses; and (e) entering any final order awarding Attorneys’ Fees and Expenses and
   Service Payments. The Parties shall request that the Court schedule the Fairness Hearing for a
   date that is in compliance with the provisions of 28 U.S.C. §1715(d).

          21.     “Fee and Expense Award” means such funds as may be approved and awarded by
   the Court to Class Counsel to compensate them for conferring the benefits upon the Settlement
   Class under this Agreement and for their professional time, fees, costs, advances, and expenses
   incurred in connection with the Actions and the Settlement.

            22.   “Fee Application” means Class Counsel’s application for the Fee and Expense
   Award.

        23.    “GNC” or “Defendants” means collectively General Nutrition Centers, Inc. and
   GNC Holdings, Inc.

         24.    “GNC’s Counsel” means Sean M. Sullivan and Zana Bugaighis of Davis Wright
   Tremaine LLP.

          25.    “GNC’s Website” means the website located at www.GNC.com, including all
   versions optimized for viewing on a wireless or tablet device.

          26.     “Individual Relief” means the relief to be distributed to the Eligible Claimants as
   follows:

                 a.     Single Purchaser Relief. Any Eligible Claimant who submits a timely and
   valid Claim Form shall receive, at their election, either: (i) a cash payment of $5.00, or (ii) a
   Voucher worth $15.00. Proof of purchase is not required to obtain this relief.

                   b.       Multiple Purchaser Relief. In addition to the Single Purchaser Relief set
   forth in Paragraph 26.a. above, in the event an Eligible Claimant is a Multiple Purchaser, and
   submits a timely and valid Claim Form, then that Eligible Claimant shall also receive, at their
   election, either (i) one (1) cash payment of $5.00 (in addition to the Single Purchaser Relief), or
   (2) a Voucher worth $15.00 (in addition to the Single Purchaser Relief).



                                                    6
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2575 Page 8 of 49



                    c.     Each Eligible Claimant, if eligible for Multiple Purchaser Relief, is limited
   to no more than a total of either: (i) two (2) cash payments of $5.00; (ii) two (2) Vouchers worth
   $15.00; or (iii) one (1) cash payment of $5.00 and one (1) Voucher worth $15.00. No individual
   may redeem more than two (2) total Vouchers.

                   d.      The sum of (i) the total amount of all cash payments elected by all Eligible
   Claimants pursuant to Paragraphs 26.a. and 26.b. above, and (ii) the total dollar amount of all
   Vouchers elected by all Eligible Claimants pursuant to Paragraphs 26.a. and 26.b. above, shall be
   referred to herein as the “Aggregate Individual Relief Value.”

                  e.      The amount of each individual cash payment and the dollar amount of
   each Voucher available to Eligible Claimants pursuant to Paragraphs 26.a. and 26.b. above are
   subject to possible pro rata adjustment, up or down, as described in Paragraph 74, below.

            27.     “Initial Deposit” means the cash sum of One Hundred Twenty Nine Thousand
   Nine Hundred Fifteen Dollars ($129,915.00) GNC shall pay to the Settlement Administrator for
   the initial notice and administration expenses that will be incurred to provide notice to the
   Settlement Class Members and CAFA Notice, setup and establish the Settlement Website, and
   other initial administration tasks.

          28.     “Long-Form Notice” means the long form notice of settlement, substantially in
   the form attached hereto as Exhibit B.

             29.   “Merchandise” means any item sold on GNC’s Website.

           30.    “Multiple Purchaser” means an Eligible Claimant who made either: (i) a total of
   five (5) or more purchases (each such qualifying purchase must have been made in a unique
   transaction on a day separate from any other qualifying transaction) from GNC’s Website within
   the Class Period; or (ii) a purchase in excess of $100.00 in a single transaction from GNC’s
   Website during the Class Period.

             31.   “Multiple Purchaser Relief” means the remuneration defined in Paragraph 26.b.
   herein.

         32.     “Net Settlement Fund” means the balance remaining in the Settlement Fund after
   payment of (a) Settlement Administration Expenses, (b) the Service Payments, and (c) the Fee
   and Expense Award.

             33.   “Notice Date” means the first date upon which the Class Notice is disseminated.

          34.      “Notice Plan” means the method and process of disseminating the Class Notice
   and notice of the Settlement as described in Paragraphs 92 to 96.

         35.      “Objecting Attorneys” means any and all attorneys representing, advising, or in
   any way assisting any objecting Settlement Class Member in connection with the preparation or
   submission of the objection or who may profit from the pursuit of the objection.



                                                    7
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2576 Page 9 of 49



           36.     “Opt-Out and Objection Deadline” means the date that is seventy-five (75) days
   after the entry of the Preliminary Approval Order, or any other date set by the Court, by which a
   person in the Settlement Class must opt out of the Settlement or make any objection to the
   proposed Settlement, the Fee Application, and/or the Service Payment Application, in
   accordance with the procedures set forth herein and/or in any order of the Court.

          37.     “Parties” means Representative Plaintiffs and GNC.

          38.     “PayPal Account” means an Eligible Claimant’s account with PayPal, as
   optionally identified by the Eligible Claimant in a timely and valid Claim Form, to which any
   cash owed to the Settlement Class Member, by virtue of any election made on a valid Claim
   Form, can be paid.

          39.    “Periodic Payments” means amounts invoiced by the Settlement Administrator
   and approved by Class Counsel and GNC’s Counsel for reasonable Settlement Administration
   Expenses incurred after GNC’s payment of the Initial Deposit.

          40.    “Preliminary Approval” means the Court in the Gennock action has entered the
   Preliminary Approval Order.

          41.     “Preliminary Approval Date” means the date on which the Preliminary Approval
   Order is entered by the Court.

          42.    “Preliminary Approval Order” means the order preliminarily approving the
   Settlement and proposed Class Notice and Notice Plan, substantially in the form attached hereto
   as Exhibit C.

           43.      “Redeemed Coupon” means those Coupons that have been submitted to GNC for
   redemption, and redeemed by GNC prior to the date that is seven (7) days before the date of the
   Fairness Hearing. Not later than seven (7) days before the date of the Fairness Hearing, GNC
   shall cause to be filed with the Court a document, executed under penalty of perjury, attesting to
   the total dollar value of the Redeemed Coupons.

         44.      “Redeemed Coupon Credit” means the aggregate dollar amount of all Redeemed
   Coupons.

           45.     “Released Claims” means during the Class Period (i) any and all claims, rights
   (including rights to restitution or reimbursement), demands, actions, causes of action, suits, liens,
   damages, attorneys’ fees, obligations, contracts, liabilities, agreements, costs, expenses, or losses
   of any nature or description whatsoever; (ii) whether known or unknown, direct or indirect,
   matured or unmatured, contingent or absolute, existing or potential, suspected or unsuspected,
   equitable or legal, individual or representative; and (iii) whether based on or under federal
   statutory law, federal common law or federal regulation, or the statutes, constitutions,
   regulations, ordinances, common law, or any other law of any and all states or their subdivisions,
   parishes or municipalities that (a) arise out of or relate in any way to allegations set forth in the
   Actions, which, for the avoidance of doubt includes GNC’s alleged discounting of its



                                                    8
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2577 Page 10 of 49



    Merchandise from a regular or original price, advertising of those discounts, and GNC’s sales of
    Merchandise on GNC’s Website; or (b) that have been, or could have been, brought in the
    Actions and arose out of the same nucleus of operative facts as any of the claims asserted in the
    Actions. GNC reserves the right to seek contribution or indemnity from any third party(ies). In
    addition, with respect to Representative Plaintiffs only, “Released Claims” includes all claims
    arising, or that could arise in the future, out of any conduct or omissions occurring as of the
    Preliminary Approval Date that might be attributable to any of the Released Parties, except with
    regard to any personal injury damages that may arise in the future that might be attributable to
    GNC.

            46.     “Released Parties” means GNC, including their affiliates, parents, direct and
    indirect subsidiaries, agents, insurers, and any company or companies under common control
    with any of them, and each of their respective predecessors, successors and assigns, past and
    present officers, directors, managers, employees, agents, servants, accountants, attorneys,
    advisors, shareholders, members, insurers, representatives, partners, vendors, issuers, or anyone
    acting on their behalf.

            47.     “Releasing Parties” means Representative Plaintiffs, those Settlement Class
    Members who do not timely opt out of the Settlement Class and who are included among the
    Class Member Information, and all of their respective present or past heirs, executors, estates,
    predecessors, successors, assigns, administrators, affiliates, parents, direct and indirect
    subsidiaries, agents, insurers, and any company or companies under common control with any of
    them, and each of their respective predecessors, successors, past and present officers, directors,
    managers, employees, agents, servants, accountants, attorneys, advisors, shareholders, members,
    insurers, representatives, partners, vendors, issuers, and assigns, or anyone acting on their behalf.

           48.   “Representative Plaintiffs” means the Plaintiffs in the Actions: Kim Carter,
    Ashley Gennock, Kenneth Harrison, Jenna Kaskorkis, and Daniel Styslinger.

           49.     “Residual Funds” means the amount of the cash payments distributed to Eligible
    Claimants (if any) that is not paid to their bank accounts via eCheck, if applicable, or by their
    PayPal Accounts.

            50.    “Service Payment” means the payment to each Representative Plaintiff, in an
    amount approved by the Court, for their time and effort in connection with these Actions, in
    recognition of the time and effort the Representative Plaintiffs expended in pursuing these
    Actions and in fulfilling their obligations and responsibilities as class representatives, and of the
    benefits conferred on all Settlement Class Members by the Settlement.

          51.     “Service Payment Application” means Class Counsel’s application for Service
    Payments to the Representative Plaintiffs.

            52.     “Settlement” means the settlement embodied in this Agreement, including all
    attached Exhibits (which are an integral part of this Agreement and are incorporated in their
    entirety by reference).




                                                      9
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2578 Page 11 of 49



           53.    “Settlement Administration” means the process under the Court in the Gennock
    Action’s supervision that includes, but is not limited to, tasks described in Paragraphs 107 to
    124.

            54.     “Settlement Administration Expenses” means any and all reasonable fees, costs,
    and charges incurred, charged, or invoiced by the Settlement Administrator relating to the
    administration and notice of the Settlement, including but not limited to: (i) the costs and
    expenses that are associated with disseminating the notice to the Settlement Class, including, but
    not limited to, the Class Notice and the performance of the Notice Plan; (ii) the costs of sending
    CAFA Notice; (iii) the costs and expenses that are associated with the maintenance of the
    Settlement Fund as provided in this Agreement, if any; (iv) the payment of Taxes, if any; and (v)
    the costs and expenses of the distribution of the Settlement Fund to Settlement Class Members
    pursuant to terms and conditions herein.

            55.     “Settlement Administrator” means the qualified third-party administrator agreed
    to by the Parties and approved and appointed by the Court in the Preliminary Approval Order to
    administer the Settlement, including providing the Class Notice. The Parties agree to
    recommend that the Court appoint Angeion Group as Settlement Administrator to: (a) design,
    consult on, and implement the Class Notice and related requirements of this Agreement; and (b)
    implement the Class Notice, the Settlement Website (www.OnlinePriceSettlement.com), the
    submission and review of Claim Forms, and related requirements of this Agreement, subject to
    the Court’s approval.

            56.     “Settlement Class” means all persons and entities who, from January 1, 2012,
    through and including the Preliminary Approval Date purchased any product on sale or through a
    promotion from GNC’s Website. The Settlement Class does not include GNC, any affiliate,
    parent, or direct or indirect subsidiary, or any entity that has a controlling interest therein, or their
    current or former directors, officers, managers, employees, partners, advisors, counsel, and their
    immediate families. The Settlement Class also does not include any persons who validly request
    exclusion from the Settlement Class.

            57.    “Settlement Class Member(s)” means any person or entity meeting the definition
    of the Settlement Class who does not timely and properly opt out of the Settlement Class
    pursuant to terms and conditions for opting out set out in Paragraphs 97 to 99 of this Agreement
    and in the Class Notice.

           58.     “Settlement Fund” means the Six Million Dollars and No Cents ($6,000,000) in
    monetary consideration that GNC will make available and pay (either in the form of cash,
    Vouchers, and/or Coupons), pursuant to Paragraphs 72 to 75 of this Agreement, as part of the
    consideration for the release of all claims as provided in this Agreement, which represents
    GNC’s total monetary liability under this Agreement.

            59.     “Settlement Order and Final Judgment” means the Court’s order and judgment
    fully and finally approving the Settlement and dismissing the Actions with prejudice,
    substantially in the form attached hereto as Exhibit D.




                                                       10
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2579 Page 12 of 49



           60.      “Settlement Website” means the Internet Website with the following URL address
    created, established and maintained by the Settlement Administrator:
    www.OnlinePriceSettlement.com.

              61.   “Single Purchaser Relief” means the remuneration defined in Paragraph 26.a.
    herein.

           62.     “Summary Notice” means the summary notice of the proposed class action
    settlement, substantially in the form attached hereto as Exhibit E.

           63.     “Voucher” means a voucher or code that may be redeemed for Merchandise
   through GNC’s Website only. Vouchers are subject to the following terms and conditions: (a) a
   Settlement Class Member need not spend any cash to redeem a Voucher for Merchandise; (b)
   Vouchers are fully transferrable with no expiration date; (c) up to two (2) Vouchers may be
   combined or stacked to purchase Merchandise in a single transaction; (d) Vouchers may not be
   combined with other offers except that Vouchers may be used on any Merchandise offered to the
   general public on promotion or at a discount; (e) Vouchers have no cash or other independent
   monetary value; (f) Vouchers are good for one-time use with no credit given or cash refund
   provided for purchases below the original Voucher value amount; and (g) no minimum or
   maximum purchase amount is required to use Vouchers.

            64.     “Voucher Election Total” means the total dollar amount of all Eligible Claimants’
    elections to receive a Voucher pursuant to the Single Purchaser Relief and Multiple Purchaser
    Relief.

           65.     The plural of any defined term includes the singular and the singular of any
    defined term includes the plural, as the case may be.

          III.      SUBMISSION OF THE SETTLEMENT TO THE COURT FOR REVIEW
                                        AND APPROVAL

            66.     As soon as is practicable following the signing of this Agreement, Class Counsel
    shall apply to the Court for entry of the Preliminary Approval Order (substantially in the form
    attached as Exhibit C), for the purpose of, among other things:

                    a.     Approving the Class Notice, substantially in the form set forth at Exhibits
    B and E;

                   b.     Finding that the requirements for provisional certification of the
    Settlement Class have been satisfied, appointing Representative Plaintiffs as the representatives
    of the Settlement Class and Class Counsel as counsel for the Settlement Class, and preliminarily
    approving the Settlement as being within the range of reasonableness such that the Class Notice
    should be provided pursuant to this Agreement;

                   c.     Scheduling the Fairness Hearing on a date ordered by the Court, provided
    in the Preliminary Approval Order, and in compliance with applicable law, to determine whether



                                                    11
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2580 Page 13 of 49



    the Settlement should be approved as fair, reasonable, and adequate, and to determine whether
    the Settlement Order and Final Judgment should be entered dismissing the Actions with
    prejudice;

                     d.     Determining that the notice of the Settlement and of the Fairness Hearing,
    as set forth in this Agreement, complies with all legal requirements, including but not limited to
    the Due Process Clause of the United States Constitution and Federal Rule of Civil Procedure
    23;

                   e.      Preliminarily approving the form of the Settlement Order and Final
    Judgment;

                  f.     Preliminarily enjoining Representative Plaintiffs and Settlement Class
    Members who do not properly and timely request exclusion from the Settlement Class from
    prosecuting any Released Claims against any Released Parties;

                   g.      Appointing the Settlement Administrator;

                   h.     Directing that Class Notice shall be given to the Settlement Class as
    provided in this Agreement;

                  i.     Providing that Settlement Class Members will have until the Claim
    Deadline to submit Claim Forms;

                    j.      Providing that any objections by any Settlement Class Member to the
    certification of the Settlement Class and the proposed Settlement contained in this Agreement,
    and/or the entry of the Settlement Order and Final Judgment, shall be heard and any papers
    submitted in support of said objections shall be considered by the Court at the Fairness Hearing
    only if, on or before the date(s) specified in the Class Notice and Preliminary Approval Order,
    such objector submits to the Court a written objection, and otherwise complies with the
    requirements in Paragraphs 101 to 106 of this Agreement and Federal Rule of Civil Procedure
    23(e)(5)(A);

                   k.      Establishing dates by which the Parties shall file and serve all papers in
    support of the application for final approval of the Settlement and in response to any valid and
    timely objections;

                  l.     Providing that all Settlement Class Members will be bound by the
    Settlement Order and Final Judgment dismissing the Actions with prejudice unless such
    Settlement Class Members timely file valid written requests to opt out in accordance with this
    Agreement and the Class Notice;

                   m.    Providing that Settlement Class Members wishing to exclude themselves
    from the Settlement will have until the date specified in the Class Notice and the Preliminary
    Approval Order to submit to the Settlement Administrator a valid written request to opt out;




                                                    12
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2581 Page 14 of 49



                   n.     Providing a procedure for Settlement Class Members to opt out of the
    Settlement;

                  o.      Directing the Parties, pursuant to the terms and conditions of this
    Agreement, to take all necessary and appropriate steps to establish the means necessary to
    implement the Settlement; and

                    p.     Pending the Fairness Hearing, staying all proceedings in the Gennock
    action, other than proceedings necessary to carry out or enforce the terms and conditions of this
    Agreement and the Preliminary Approval Order.

           67.    Following the entry of the Preliminary Approval Order, Class Notice shall be
    given and published in the manner directed and approved by the Court.

           68.    At the Fairness Hearing, the Parties shall seek to obtain from the Court a final
    Settlement Order and Final Judgment in the form substantially similar to Exhibit D. The
    Settlement Order and Final Judgment shall, among other things:

                    a.    Find that the Court has personal jurisdiction over all Settlement Class
    Members, the Court has subject matter jurisdiction over the claims asserted in the Actions, and
    that venue is proper;

                  b.      Finally approve this Agreement and the Settlement pursuant to Rule 23 of
    the Federal Rules of Civil Procedure;

                   c.     Certify the Settlement Class for purposes of settlement;

                   d.      Find that the notice to the Settlement Class complied with all laws,
    including, but not limited to, the Due Process Clause of the United States Constitution;

                    e.      Incorporate the Release set forth in this Agreement and make the Release
    effective as of the date of the Settlement Order and Final Judgment;

                   f.     Issue the injunctive relief described in Paragraph 76 of this Agreement;

                  g.     Permanently enjoin Representative Plaintiffs and Settlement Class
    Members who did not properly and timely request exclusion from the Settlement Class from
    prosecuting any Released Claims against any Released Parties;

                   h.     Authorize the Parties to implement the terms of the Settlement;

                   i.     Entering judgment in the Gennock action; and

                  j.      Retain jurisdiction relating to the administration, consummation, validity,
    enforcement, and interpretation of this Agreement, the Settlement Order, Final Judgment, any




                                                    13
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2582 Page 15 of 49



    final order approving the Fee and Expense Award and Service Payments, and for any other
    necessary purpose.

           69.      The Parties agree that the Notice Plan contemplated by this Agreement is valid
    and effective, that if effectuated, it would provide reasonable and adequate notice to the
    Settlement Class, and that it represents the best practicable notice under the circumstances.

            70.      Upon execution of this Agreement the Parties shall stipulate to stay the Kaskorkis
    and Harrison actions pending the Effective Date and subject to the approval of the courts in the
    Kaskorkis and Harrison actions. Within five (5) days of the date of the Effective Date, the
    Parties will file stipulations dismissing with prejudice the Kaskorkis and Harrison actions.

             71.     The certification of the Settlement Class shall have no bearing in deciding
    whether the claims asserted in the Actions are or were appropriate for class treatment in the
    absence of settlement. If this Agreement terminates or is nullified, the provisional class
    certification in any order preliminarily approving this Settlement that is entered shall be vacated
    by its terms, and the Actions shall revert to the status that existed before execution of this
    Agreement. Thereafter, Representative Plaintiffs shall be free to pursue any claims available to
    them, and GNC shall be free to assert any defenses available to it, including but not limited to,
    denying the suitability of this case for class treatment. Nothing in this Agreement shall be
    argued or deemed to estop any Party from the assertion of such claims and defenses.

                             IV.    THE SETTLEMENT CONSIDERATION

            72.     Settlement Fund: GNC will make available Six Million Dollars ($6,000,000.00)
    in monetary consideration to create the Settlement Fund for the benefit of Settlement Class
    Members pursuant to the terms of this Settlement. GNC’s obligation to create the Settlement
    Fund shall be fulfilled by (i) GNC’s cash payment of the Settlement Administration Expenses,
    Service Payments, Fee and Expense Award, and Cash Election Total, and (ii) issuing Vouchers
    to Eligible Claimants who submit valid and timely claims (i.e. the aggregate dollar value of all
    Vouchers issued to Eligible Claimants pursuant to this Agreement, shall be applied as a credit to
    GNC’s obligation to pay the Settlement Fund). In addition, the aggregate dollar value of each
    Redeemed Coupon shall be applied as a credit to GNC’s obligation to pay the Settlement Fund,
    but only as set forth in Paragraph 74.d below (i.e. only if the unadjusted Aggregate Individual
    Relief Value is less than the Net Settlement Fund). GNC shall make available the Settlement
    Fund in the following manner:

           73.     Settlement Fund - Payments Prior to the Effective Date:

                   a.      Initial Deposit for Settlement Administration Expenses: Within fourteen
    (14) calendar days after the entry of the Preliminary Approval Order, GNC shall pay the Initial
    Deposit to the Settlement Administrator. This deadline may be extended by mutual consent of
    the Parties.

                    b.     Periodic Payment(s) for Settlement Administration Expenses: Following
    the entry of the Preliminary Approval Order, and after the payment of the Initial Deposit, GNC



                                                    14
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2583 Page 16 of 49



    shall make Periodic Payments within thirty (30) calendar days after approval by Class Counsel
    and GNC’s Counsel of an invoice by the Settlement Administrator. This deadline may be
    extended by mutual consent of the Parties.

           74.     Settlement Fund - Post Effective Date Calculations:

                    a.      Within five (5) business days after the Effective Date, the Settlement
    Administrator shall determine the amount of any and all current and future Settlement
    Administration Expenses related to this Settlement which have not yet been invoiced and provide
    a final invoice to Class Counsel and GNC’s Counsel for approval, which GNC shall pay with
    thirty (30) calendar days of approval.

                  b.      Within five (5) business days after the Effective Date, the Settlement
    Administrator shall determine the Aggregate Individual Relief Value.

                    c.     In the event the dollar amount of the Aggregate Individual Relief Value is
    greater than the Net Settlement Fund, then the cash payment amount and Voucher value due to
    each Eligible Claimant, as set forth in Paragraphs 26.a. and 26.b. above, shall be proportionately
    reduced on a pro rata basis, such that the Aggregate Individual Relief Value does not exceed the
    Net Settlement Fund. For avoidance of doubt, and only as an illustrative example, in the event
    the Net Settlement Fund equals $3,500,000 and the unadjusted Aggregate Individual Relief
    Value equals $4,000,000, then each entitlement to a cash payment of $5.00 would be reduced to
    $4.38 and each entitlement to a Voucher worth $15.00 would be reduced to $13.13. The
    Settlement Administrator shall determine each Eligible Claimant’s pro rata share based upon
    each Eligible Claimant’s Claim Form and the aggregate value of the cash and Voucher benefits
    claimed by the Eligible Claimants.

                   d.       In the event the dollar amount of the Aggregate Individual Relief Value is
    less than the Net Settlement Fund, then the Redeemed Coupon Credit shall be applied as a credit
    to GNC’s obligation to pay the Settlement Fund.

                   e.      In the event that the sum of (i) the Aggregate Individual Relief Value and
    (ii) the Redeemed Coupon Credit is less than the Net Settlement Fund, then the cash payment
    amount and Voucher value due to each Eligible Claimant, as set forth in Paragraphs 26.a. and
    26.b. above, shall be proportionately increased on a pro rata basis, such that the adjusted
    Aggregate Individual Relief Value plus the Redeemed Coupon Credit equals the Net Settlement
    Fund. For avoidance of doubt, and only as an illustrative example, if the Net Settlement Fund
    equals $3,500,000 and the unadjusted Aggregate Individual Relief Value plus the Redeemed
    Coupon Credit equals $3,000,000, then each entitlement to a cash payment of $5.00 would be
    increased to $5.83 and each entitlement to a Voucher worth $15.00 would be increased to
    $17.50. The Settlement Administrator shall determine each Eligible Claimant’s pro rata share
    based upon each Eligible Claimant’s Claim Form and the aggregate value of the cash and
    Voucher benefits claimed by the Eligible Claimants.

           75.     Settlement Fund - Payments After Effective Date: No later than fifteen (15)
    business days after the Effective Date, in addition to the payments set forth in Paragraphs 73 and



                                                    15
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2584 Page 17 of 49



    74.a., GNC shall pay each of the following cash amounts into the Escrow Account:

                   a.      An amount equal to the Cash Election Total;
                   b.      An amount equal to the total Service Payments; and
                   c.      An amount equal to the Fee and Expense Award.

           76.     Injunctive Relief: GNC agrees to take reasonable steps to ensure its comparative
    discount advertising on GNC’s Website as of the date of this Agreement, and continuing
    forward, complies with then-existing Federal or California law, including 16 C.F.R. §§ 233.1 and
    Cal. Bus. & Prof. Code § 17501 (if the advertisement will appear in California).

                    a.       Customer Notice – Website Posting. GNC agrees that no later than thirty
    (30) days after the Effective Date, it shall publish on GNC’s Website disclosures concerning its
    reference pricing or similar practices for so long as it uses such practices, subject to the
    limitations set forth in Paragraph 76.b.

                   b.      No Obligation to Report/Notify. Nothing in this Agreement requires GNC
    to notify Representative Plaintiffs, Settlement Class Members and/or Class Counsel of any future
    changes to training, website posting, polic(ies), practice(s), and/or procedure(s) and/or report
    such changes to any third party.

                    c.      Duration. Any ongoing requirements of Paragraph 76 shall remain in
    effect for so long as compliance is commercially reasonable and practical, as GNC shall
    determine in its sole discretion, and in any event for not less than two (2) years from the date of
    Final Approval.

                  d.     In addition to the Settlement Fund, GNC shall pay for any costs and
    expenses associated with the implementation of the provisions of this Paragraph 76.

                    V.     DISTRIBUTION TO SETTLEMENT CLASS MEMBERS

           77.    All Settlement Class Members will be sent a Coupon in the Class Notice.
    Settlement Class Members need not submit a Claim Form to use their Coupon.

            78.   Settlement Class Members shall also be eligible for the Individual Relief from the
    Net Settlement Fund as provided in this Agreement, provided they complete and timely submit
    the Claim Form (which shall be included with the Long-Form Class Notice available on the
    Settlement Website) to the Settlement Administrator prior to the Claim Deadline and the
    Settlement Administrator and the Parties approve the claim for relief.

           79.    Distribution of Vouchers and PayPal / eCheck payments shall be effectuated
    through e-mail at the address provided by the Eligible Claimant in the Claim Form.


           80.     Distribution to Eligible Claimants who elected to receive cash pursuant to the
    Individual Relief shall be made by payment to the Eligible Claimants’ choice of their PayPal



                                                     16
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2585 Page 18 of 49



    Account or bank account via eCheck. The payment of the cash due to each so electing Eligible
    Claimant, whether by payment to the Class Members’ PayPal Account or bank account via
    eCheck, if applicable, shall have the identical legal effect under this Agreement. A physical
    check will be mailed to the extent payment to the Settlement Class Members’ PayPal Account or
    bank account via eCheck bounces back. A Settlement Class Member shall have ninety (90) days
    after the date of issuance, to deposit, or otherwise negotiate, a check or an eCheck.

            81.     PayPal and eCheck payments will be made by the Settlement Administrator
    within forty-five (45) days of the approval by Class Counsel and GNC’s Counsel of the
    Settlement Administrator’s claim determinations set forth in Paragraphs 114 below.

            82.    The Settlement Administrator shall distribute the Vouchers to the applicable
    Eligible Claimants within forty-five (45) days of approval by Class Counsel and GNC’s Counsel
    of the Settlement Administrator’s claim determinations set forth in Paragraphs 114 below.

            83.     At the time Individual Relief is distributed, the Settlement Administrator will
    notify Eligible Claimants that the Individual Relief they receive represents their right to relief
    under this Agreement and that the determination of the Individual Relief type and amount is final
    and not subject to challenge by them.

            84.    At the time Individual Relief is distributed, the Settlement Administrator will
    notify Claimants deemed not eligible that their claim has been disallowed, together with a brief
    statement of the reason(s) why the Settlement Administrator disallowed their claim and that the
    determination of disallowance is final and not subject to challenge by them.

           85.    The Settlement Administrator shall distribute the Residual Funds, subject to the
    Court’s approval, to the following 26 U.S.C. § 501(c)(3) non-profit organization: National
    Consumer Law Center.

           86.     The Residual Funds will not be returned to GNC.

                                            VI.     RELEASES

           87.    Sole and Exclusive Remedy. This settlement shall be the sole and exclusive
    remedy for any and all Released Claims against the Released Parties. All Releasing Parties shall
    be barred from initiating, asserting, or prosecuting the Released Claims.

           88.      Class Release to GNC and the Released Parties. Upon the Effective Date, the
    Representative Plaintiffs, for themselves and as the representatives of the Settlement Class, and
    on behalf of each Settlement Class Member and all Releasing Parties, shall have fully, finally,
    and forever irrevocably released, relinquished, and forever discharged with prejudice all
    Released Claims against the Released Parties.

            89.     Individual Releases by Representative Plaintiffs. Upon the Effective Date, the
    Representative Plaintiffs, for themselves and on behalf of their respective agents, successors,
    heirs, assigns, and any other person who can claim by or through them in any manner, shall have



                                                    17
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2586 Page 19 of 49



    fully, finally and forever irrevocably released, relinquished and forever discharged with
    prejudice all Released Claims against the Released Parties.

            90.     Effect of Releases. With respect to any and all Released Claims, effective upon
    Final Approval, the Representative Plaintiffs, for themselves and as the representatives of the
    Settlement Class, and on behalf of each Settlement Class Member who has not timely opted out
    and all Releasing Parties, shall expressly waive, and each Settlement Class Member and
    Releasing Party shall be deemed to have waived, and by operation of the judgment of the Court
    in the Gennock action shall have expressly waived, any and all claims, rights, or benefits they
    may have under California Civil Code § 1542 and any similar federal or state law, right, rule, or
    legal principle that may be applicable. The Parties agree and acknowledge that this waiver is an
    essential term of this Agreement. California Civil Code § 1542 provides as follows:

           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
           CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST
           IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND
           THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
           HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

                                VII.    NOTICE OF THE SETTLEMENT

            92.     Defendants shall comply with 28 U.S.C. §1715 (“CAFA”). No later than ten (10)
    days after this Agreement is filed with the Court, Defendants shall mail or cause the items
    specified in 28 U.S.C. §1715(b) to be mailed to each State and Federal official, as specified in 28
    U.S.C. §1715(a). All notification duties imposed by 28 U.S.C. §1715 shall be separate and in
    addition to any other obligation imposed herein. In the event Defendants elect to fulfill their
    obligation to comply with CAFA with the assistance of the Settlement Administrator, any costs
    or expenses associated with such assistance shall be a Settlement Administration Expenses and
    thus paid by / deducted from the Settlement Fund.

            93.     Notice of the Settlement to the Settlement Class Members shall comply with
    Federal Rules of Civil Procedure and any other applicable statute, law, or rule, including but not
    limited to, the Due Process Clause of the United States Constitution.

            94.    The Parties shall jointly recommend and retain Angeion Group to be the
    Settlement Administrator. Following the Court’s Preliminary Approval of this Agreement and
    the Court’s appointment of the proposed Settlement Administrator, the Settlement Administrator
    shall disseminate the Class Notice as provided for herein and as specified in the Preliminary
    Approval Order and in this Agreement, and in order to comply with all applicable laws,
    including, but not limited to, the Due Process Clause of the United States Constitution.

           95.     Dissemination of the Class Notice:

                  a.     Class Member Information: No later than ten (10) days after entry of the
    Preliminary Approval Order, Defendants shall provide the Settlement Administrator with the




                                                    18
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2587 Page 20 of 49



    Class Member Information that Defendants possess. Defendants warrant and represent that they
    will provide the most current Class Member Information for all Settlement Class Members.

                          i.       The Class Member Information and its contents shall be used by
    the Settlement Administrator solely for the purpose of performing its obligations pursuant to this
    Agreement and shall not be used for any other purpose at any time. Except to administer the
    Settlement as provided in this Agreement, or provide all data and information in its possession to
    the Parties upon request, the Settlement Administrator shall not reproduce, copy, store, or
    distribute in any form, electronic or otherwise, the Class Member Information.

                    b.      Settlement Website: Prior to the dissemination of the Class Notice, the
    Settlement Administrator shall establish the Settlement Website - an Internet website,
    www.OnlinePriceSettlement.com - that will inform Settlement Class Members of the terms of
    this Agreement, their rights, dates and deadlines, and related information. The Settlement
    Website shall include, in .pdf format and available for download, the following: (i) the Long-
    Form Notice; (ii) the Claim Form; (iii) the Preliminary Approval Order; (iv) this Agreement
    (including all of its Exhibits), (v) the Consolidated Class Action Complaint filed on June 24,
    2019; and (vi) any other materials agreed upon by the Parties and/or required by the Court. The
    Settlement Website shall provide Settlement Class Members with the ability to complete and
    submit the Claim Form electronically. The Settlement Website shall be active and accessible
    beginning on the date on which the transmittal of Class Notice commences through forty-five
    (45) days after the date Individual Relief is distributed to Eligible Claimants.

                   c.      Toll Free Telephone Number: Prior to the dissemination of the Class
    Notice, the Settlement Administrator shall establish a toll-free telephone number, through which
    Settlement Class Members may obtain information about the Actions and the Settlement and
    request a mailed copy of the Long-Form Notice and/or the Claim Form, pursuant to the terms
    and conditions of this Agreement, through an automated interactive voice response system.

                 d.      Settlement E-mail: Prior to the dissemination of the Class Notice, the
    Settlement Administrator shall establish a Settlement e-mail address to which Settlement Class
    Members may submit requests for information.

                    e.     Summary Notice: Within fourteen (14) days after the entry of the
    Preliminary Approval Order and to be substantially completed not later than thirty (30) days after
    entry of the Preliminary Approval Order, and subject to the requirements of this Agreement and
    the Preliminary Approval Order, the Parties will coordinate with the Settlement Administrator to
    provide notice to the Settlement Class as follows:

                    f.       E-mailing the Summary Notice and Coupon, to all Settlement Class
    Members identified by Defendants pursuant to Paragraphs 95.a. and 133 herein and as specified
    in the Preliminary Approval Order;
                          i.        If an e-mail sent to a Settlement Class Member bounces back (as
    opposed to being returned as undeliverable), the Settlement Administrator will make up to two
    additional e-mail attempts on days and times chosen by Settlement Administrator as reasonably
    likely to achieve delivery. If the e-mail notice is bounced back on the third attempt, the e-mail



                                                    19
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2588 Page 21 of 49



    notice will be treated as undeliverable. The Summary Notice will direct recipients to the
    Settlement Website and inform Settlement Class Members, inter alia, of the Claim Deadline, the
    Opt-Out and Objection Deadline, the date of the Fairness Hearing, and that the Long-Form
    Notice and Claim Form may be found at the Settlement Website.

                          ii.      Summary Notice via US Mail. For Settlement Class Members
    whose e-mails are undeliverable, the Settlement Administrator will provide the Summary Notice
    to the affected Settlement Class Members by postcard via U.S. mail. Before mailing under this
    Paragraph, the Settlement Administrator shall run the postal addresses of Settlement Class
    Members whose e-mails are undeliverable as they appear in GNC’s records through the United
    States Postal Service (“USPS”) National Change of Address database to update any change of
    address on file with the USPS. The Settlement Administrator shall re-mail one time any postcard
    notice returned by the USPS with updated address information. In the event that subsequent to
    the re-mailing of a Summary Notice, and at least seven (7) business days prior to the Opt-Out
    and Objection Deadline, a Summary Notice is returned to the Settlement Administrator by the
    USPS because the address of the recipient is no longer valid, i.e., the envelope is marked “Return
    to Sender” and does not contain a new forwarding address, the Settlement Administrator shall
    perform a standard skip trace, in the manner that the Settlement Administrator customarily
    performs skip traces, in an effort to attempt to ascertain the current address of the particular
    Settlement Class Member in question and, if such an address is ascertained, the Settlement
    Administrator will re-send the Class Notice within two (2) days of receiving such information.
    The Parties shall not be obliged to direct the Settlement Administrator to take any further steps
    with respect to re-mailing returned postcard notices beyond what is described above.

                 g.      Publishing, on or before the Notice Date, the Long-Form Notice on the
    Settlement Website (www.OnlinePriceSettlement.com), as specified in the Preliminary Approval
    Order; and

                    h.     Providing the Internet address, in the Long-Form Notice and the Summary
    Notice, to the Settlement Website (www. OnlinePriceSettlement .com).

                    i.      Email Reminder. The Parties reserve the right (but not the obligation)
    upon their joint approval to direct the Settlement Administrator to transmit one or more e-mail
    reminders of the opportunity to file a Claim Form prior to the Claim Deadline to any Settlement
    Class Member for whom the Settlement Administrator has an e-mail address, and who has not
    submitted a valid Claim Form. Absent such joint approval neither the Settlement Administrator
    nor the Parties shall otherwise supplement the Notice Plan herein.

            96.     The Long-Form Notice: The Long-Form Notice shall be in a form substantially
    similar to the document attached to this Agreement as Exhibit B and shall comport to the
    following:

                    a.      General Terms: The Long-Form Notice shall contain a plain and concise
    description of the nature of the Actions and the proposed Settlement, including information on
    the definition of the Settlement Class, the identity of Settlement Class Members, how the




                                                   20
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2589 Page 22 of 49



    proposed Settlement would provide relief to Settlement Class Members, what claims are released
    under the proposed Settlement, and other relevant information.

                   b.     Opt-Out Rights: The Long-Form Notice shall inform Settlement Class
    Members that they have the right to opt out of the Settlement. The Long-Form Notice shall
    provide the deadlines and procedures for exercising this right.

                 c.      Objection to Settlement: The Long-Form Notice shall inform Settlement
    Class Members of their right to object to the proposed Settlement and appear at the Fairness
    Hearing. The Class Notice shall provide the deadlines and procedures for exercising these rights.

                    d.       Fees and Expenses: The Long-Form Notice shall inform Settlement Class
    Members that the Settlement Administrator Expenses will be deducted from the Settlement
    Fund, the maximum amounts to be sought by Class Counsel as attorneys’ fees and expenses, and
    the individual Service Payments sought by Plaintiffs, and shall explain that the fees and expenses
    awarded to Class Counsel, and Service Payments to Plaintiffs, in addition to amounts being made
    available for relief to Settlement Class Members, will be deducted from the Settlement Fund and
    be paid out of or credited against the Settlement Fund as provided herein.

                      e.     Claim Form: The Long-Form Notice shall include the Claim Form, both
    of which shall inform the Settlement Class Member: (i) that he or she can elect to receive the
    Individual Relief by payment to the Settlement Class Member’s PayPal Account or bank account
    via eCheck, if applicable; (ii) that in order to receive cash by payment to the Settlement Class
    Member’s PayPal Account or bank account via eCheck, if applicable, the Settlement Class
    Member must fully complete and timely submit the Claim Form prior to the Claim Deadline; and
    (iii) that if the Settlement Class Member elects to receive the Individual Relief by a payment to
    the Settlement Class Member’s PayPal Account or bank account via eCheck, if applicable, it is
    the responsibility of the Settlement Class Member to ensure that the payment information in the
    Settlement Class Member’s Claim Form remains current until such time as the payment
    contemplated herein has been issued.

                                         VIII. OPT-OUT RIGHTS

            97.     In the event a Settlement Class Member wishes to be excluded from the
    Settlement Class, the Settlement, and not to be bound by this Agreement, then that person must,
    prior to the Opt-Out and Objection Deadline sign and mail a notice of intention to opt out of the
    Settlement to the Settlement Administrator (in no particular format, but which contains the
    account holder’s name, address, and telephone number and the words “opt out,” “exclusion,” or
    words to that effect clearly indicating an intent not to participate in the settlement). If necessary,
    the Parties shall confer as to whether a communication is a request to opt out, and shall inform
    the Court of their position at the Fairness Hearing. In no event shall any notice in which someone
    purports to opt out any other person (including any group, aggregate, or putative class involving
    more than one account) be considered a valid opt-out. Individuals are not permitted to exclude
    other individuals, and each individual must evidence his or her intent by complying with the
    procedures above. Any opt-out submitted on behalf of a group, aggregate, or putative class shall
    be deemed valid as to the individual submitting the opt-out only, and shall be invalid as to the



                                                     21
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2590 Page 23 of 49



    group, aggregate, or putative class. Settlement Class Members will not include any persons who
    send timely and valid opt-out requests, and those Persons who have submitted a valid and timely
    opt-out will not release any claims and will not be entitled to any benefit under this Settlement.

           98.     The Long-Form Notice shall provide that requests to opt out of the Settlement that
    are submitted by U.S. mail must be mailed to the Settlement Administrator postmarked by the
    Opt-Out and Objection Deadline, or be forever barred.

           99.     The Long-Form Notice shall provide that requests to opt out of the Settlement that
    are submitted on the Settlement Website must be submitted by the Opt-Out and Objection
    Deadline, or be forever barred.

             100. The Settlement Administrator must send GNC’s Counsel and Class Counsel
    copies of any opt-out notices it receives (including the date of receipt and a copy of the
    postmark) within seven (7) days of receipt. Defendants or Class Counsel may object to an opt-
    out or purported opt-out, including an attempt to opt out as a group, aggregate or class, within
    thirty (30) days of the postmarking of the notice of intention to opt out, or by the date of the
    Fairness Hearing, whichever occurs later. Such objection shall be effective to void any opt-out
    or purported opt-out, unless and until (i) counsel for the other Parties disputes the objection, in
    good faith and in writing to the objecting counsel, within ten (10) days of the objection, and
    (ii) promptly seeks a ruling by the Court and proves that the objection should be rejected or
    overruled. The Court shall retain jurisdiction to resolve such disputes. Any decision by
    Defendants or GNC’s Counsel not to object to an opt-out or purported opt-out shall not be a
    waiver, determination, or preclusive finding against Defendants with respect to any other opt-out
    notice.

                             IX.    OBJECTIONS TO THE SETTLEMENT

           101. Subject to the requirements of Paragraphs 101 to 104, any Settlement Class
    Member may (i) object to the proposed Settlement and/or to the Fee Application and/or to the
    Service Payment Application, and (ii) appear at the Fairness Hearing to object to the proposed
    Settlement and/or to the Fee Application and/or the Service Payment Application. To do so, the
    Settlement Class Member must (i) file a written objection (together with any briefs, papers,
    statements, or other materials that the Settlement Class Member wishes the Court to consider)
    with the Clerk of the Court, and (ii) comply with all of the requirements set forth in Paragraphs
    101 to 104 below, by the Opt-Out and Objection Deadline. Further, any Settlement Class
    Member who intends to object and appear at the Fairness Hearing, must file a Notice of Intention
    to Appear with the Clerk of the Court and serve the Notice on all Parties. Only a Settlement
    Class Member may file an objection.

           102. The Settlement Class Member(s) must make his, her, or their objection in writing,
    which must be personally signed by the objecting Settlement Class Member, and file it (together
    with any briefs, papers, statements, or other materials that the Settlement Class Member wishes
    the Court to consider) with the Clerk of the Court in the Gennock action by the Opt-Out and
    Objection Deadline, and serve the objection on Class Counsel and GNC’s Counsel at the




                                                    22
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2591 Page 24 of 49



    addresses specified in the Class Notice, postmarked no later than the Opt-Out and Objection
    Deadline.

            103. An objection must include: (1) the objector’s name and address; (2) an
    explanation of the basis upon which the objector claims to be a Settlement Class Member; (3) a
    statement as to whether the objection applies only to the objector, a specific subset of the class,
    or the entire class; (4) all grounds for the objection, including all citations to legal authority and
    evidence supporting the objection; (5) the name and contact information of any and all Objecting
    Attorneys; (6) a statement indicating whether the objector intends to appear at the Settlement
    Hearing (either personally or through counsel who files an appearance with the Court in the
    Gennock action in accordance with the Local Rules); (7) identify all documents which the
    Settlement Class Member asks the Court to consider; and (8) identify, with specificity, each
    instance in which the Settlement Class Member or his/her counsel has objected to a class action
    settlement in the past five (5) years, including the caption of each case in which the objector has
    made such objection, and a copy of any order or opinions related to or ruling upon the objectors’
    prior such objections that were issued by the trial and/or appellate courts in each listed case.

           104. If a Settlement Class Member or any of the Objecting Attorneys has objected to
    any class action settlement where the objector or the Objecting Attorneys asked for or received
    any payment in exchange for dismissal of the objection, or any related appeal, without any
    modification to the settlement, then the objection must include a statement identifying each such
    case by full case caption.

            105. Class Counsel and GNC’s Counsel may file responses to any objections within
    five (5) days before the Fairness Hearing.

            106. Any Settlement Class Member who does not file and serve a timely (on or before
    the Opt-Out and Objection Deadline) and complete written and personally-signed objection that
    fully complies with the requirements of Paragraphs 101 to 104 above shall be deemed to have
    waived any objection and shall forever be foreclosed from making any objection to the fairness,
    reasonableness, or adequacy of the proposed Settlement, the Fee Application, the Fee and
    Expense Award, Service Payment Application, or the Service Payments.

                          X.      ADMINISTRATION OF THE SETTLEMENT

            107. In fulfilling its responsibilities in providing Class Notice, the Settlement
    Administrator shall be responsible for, without limitation, implementing the Notice Plan set forth
    in this Agreement. In particular, the Settlement Administrator shall be responsible for:
    (a) arranging for the publication of the Summary Notice and dissemination of the Class Notice
    pursuant to the requirements of this Agreement; (b) implementing notice to the Settlement Class
    by various means as set forth herein; (c) responding to requests from Class Counsel and/or
    GNC’s Counsel; and (d) otherwise implementing and/or assisting with the dissemination of the
    Class Notice of the Settlement in accordance with the Notice Plan and pursuant to the
    requirements of this Agreement.




                                                     23
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2592 Page 25 of 49



            108. The Settlement Administrator also shall be responsible for, without limitation,
    implementing the terms of the claim process and related administrative activities that include
    communications with Settlement Class Members concerning the Settlement, the claim process,
    and their options thereunder. In particular, the Settlement Administrator shall be responsible for:
    (a) printing, e-mailing, mailing or otherwise arranging for the mailing of the Class Notice;
    (b) making any mailings (electronically or by U.S. Mail) required under the terms of this
    Agreement; (c) establishing the Settlement Website; (d) establishing a toll-free voice response
    unit with message and interactive voice response (IVR) capabilities to which Settlement Class
    Members may refer for information about the Actions and the Settlement; (e) receiving and
    maintaining any Settlement Class Member correspondence regarding requests for exclusion to
    the Settlement; (f) forwarding inquiries from Settlement Class Members to Class Counsel for a
    response, if warranted; (g) establishing a post office box for the receipt of Claim Forms,
    exclusion requests, and any correspondence; (h) reviewing Claim Forms according to the review
    protocols agreed to by the Parties and set forth in this Agreement; and (i) otherwise
    implementing and/or assisting with the Claim Form review and reporting process and the
    remittance of the Individual Relief to Settlement Class Members.

            109. The Settlement Administrator shall administer the Settlement in accordance with
    the terms of this Agreement and, without limiting the foregoing, shall:

                    a.      Treat any and all documents, communications and other information and
    materials received in connection with the administration of the Settlement as confidential and
    shall not disclose any or all such documents, communications or other information to any person
    or entity except to the Parties upon request, as provided for in this Agreement, or by court order;

                    b.      Receive opt out requests from Settlement Class Members and provide to
    Class Counsel and GNC’s Counsel copies thereof in the manner described in Paragraph 100,
    above. If the Settlement Administrator receives any requests for exclusion or opt out request
    after the deadline for the submission of such requests, the Settlement Administrator shall
    promptly provide Class Counsel and GNC’s Counsel with copies thereof; and

                 c.     Receive and maintain all correspondence from any Settlement Class
    Member regarding the Settlement.

           110. The Settlement Administrator shall be reimbursed from the Settlement Fund up to
    the amount approved by the Parties’ counsel toward reasonable costs, fees, and expenses of
    providing notice to the Settlement Class and administering the Settlement in accordance with this
    Agreement.

            111. In the Summary Notice that will be e-mailed or mailed pursuant to the Paragraph
    95.f. herein, each Settlement Class Member shall be provided a unique individualized number,
    referred to as a Claim Number. In the event a Settlement Class Member does not have his or her
    Claim Number, the Settlement Administrator may nevertheless allow the claim if it is otherwise
    timely, complete, and meets the requirements set forth in this Agreement and in the Claim Form
    instructions.




                                                    24
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2593 Page 26 of 49



           112. The Settlement Administrator shall employ reasonable procedures to screen
    claims for abuse or fraud.

            113. Claim Forms that do not meet the requirements set forth in this Agreement and in
    the Claim Form instructions shall be rejected. Where a good faith basis exists, the Settlement
    Administrator may reject a Settlement Class Member’s Claim Form for, among other reasons,
    the following:

                   a.       The name and e-mail provided on the Claim Form do not both appear in
    GNC’s list of all Settlement Class Members;

                   b.     Failure to fully complete and/or sign the Claim Form;

                   c.     Illegible Claim Form;

                   d.     The person submitting the Claim Form is not a Settlement Class Member;

                  e.      The Settlement Administrator has a good faith basis to believe the Claim
    Form is fraudulent;

                   f.     The Claim Form is duplicative of another Claim Form;

                   g.       The person submitting the Claim Form requests that payment be made to a
    person or entity other than the Settlement Class Member for whom the Claim Form is submitted;

                   h.     Failure to submit a Claim Form by the Claim Deadline;

                   i.      Failure to provide proof of purchase for each transaction they contend
    qualifies them to be a Multiple Purchaser; and/or

                   j.     The Claim Form otherwise does not meet the requirements of this
    Agreement.

            114. The Settlement Administrator shall determine whether a Claim Form meets the
    requirements set forth in this Agreement. Each Claim Form shall be submitted to and reviewed
    by the Settlement Administrator, who shall determine (in accordance with this Agreement) the
    extent, if any, to which the election shall be allowed, subject to review and approval by Class
    Counsel and GNC’s Counsel described below. GNC will have the right (but not the obligation)
    to verify the truthfulness of any Claimant representations. The Settlement Administrator may
    reject or deny any claims that GNC reasonably deems false based on its records.

           115. The Settlement Administrator shall reject Claim Forms that do not meet the terms
    and conditions of this Agreement.

           116. No person shall have any claim against Defendants, GNC’s Counsel, Plaintiffs,
    Class Counsel, the Settlement Class, and/or the Settlement Administrator based on any eligibility



                                                   25
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2594 Page 27 of 49



    determinations, distributions, or awards made in accordance with this Agreement. This
    provision does not affect or limit in any way the right of review by the Court or referee of any
    disputed Claim Forms as provided in this Agreement.

           117. The Claim Form shall be deemed to have been submitted when it is actually
    received by the Settlement Administrator.

            118. Class Counsel and GNC’s Counsel shall have the right to inspect the Claim
    Forms, supporting documentation received by the Settlement Administrator, any document, data
    or other tangible thing in the Settlement Administrator’s custody, possession or control, at any
    time upon reasonable notice.

             119. No later than seven (7) days after the Claim Deadline, the Settlement
    Administrator shall provide GNC’s Counsel and Class Counsel with (i) the names and addresses
    of Eligible Claimants whose claims have been approved, and the Individual Relief distributable
    to each Eligible Claimant, and (ii) the names and addresses of claimants deemed not eligible and
    a brief statement of the reason(s) why the claim has been disallowed, including any claim of
    falsity based on GNC’s records. The Settlement Administrator may provide this information in
    such form or media as GNC and Class Counsel reasonably agree, subject to approval by the
    Settlement Administrator. The Parties will have the right to review the eligible and ineligible
    claims. Any Party that does not object in writing to the Settlement Administrator’s claims
    decisions and amounts within ten (10) days after receipt, shall have no further right to object to
    the Settlement Administrator’s list of claims and amounts payable. Should any Party timely
    object to the claims decision or computations, the Parties promptly shall seek to resolve any such
    dispute. If they cannot reach agreement within ten (10) days of receipt of a timely objection, the
    Parties shall submit their disagreement to the Court in the Gennock action or, upon mutual
    agreement, to Carole Katz or another mutually agreeable arbitrator for disposition.

            120. Any Settlement Class Member who, in accordance with the terms and conditions
    of this Agreement, does not seek exclusion from the Settlement Class will be bound together
    with all Settlement Class Members by all of the terms of this Agreement, including the terms of
    the Settlement Order and Final Judgment to be entered in the Actions and the releases provided
    for herein, and will be barred from bringing any action in any forum (state or federal) against any
    of the Released Parties concerning the Released Claims.

           121. Not later than fourteen (14) days before the date of the Fairness Hearing, the
    Settlement Administrator shall file with the Court a document: (a) containing a list of those
    persons who have opted out or excluded themselves from the Settlement; and (b) the details
    regarding the number of valid and invalid Claim Forms received and processed by the Settlement
    Administrator.

          122. The Settlement Administrator may retain one or more persons to assist in the
    completion of its responsibilities.

            123. If the Settlement is not approved or for any reason the Effective Date does not
    occur, no payments or distributions of any kind shall be made pursuant to this Agreement, except



                                                    26
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2595 Page 28 of 49



    for the costs and expenses of the Settlement Administrator, which shall be paid by GNC pursuant
    to the terms of this Agreement, and for which Representative Plaintiffs and Class Counsel are not
    and will not be responsible under any circumstance.

             124. In the event the Settlement Administrator fails to perform its duties, and/or makes
    a material or fraudulent misrepresentation to, or conceals requested material information from,
    Class Counsel, Defendants, and/or GNC’s Counsel, then the party to whom the
    misrepresentation is made shall, in addition to any other appropriate relief, have the right to
    demand that the Settlement Administrator immediately be replaced. No party shall unreasonably
    withhold consent to remove the Settlement Administrator. The Parties will attempt to resolve
    any disputes regarding the retention or dismissal of the Settlement Administrator in good faith,
    and, if they are unable to do so, will refer the matter to the Court for resolution.

                  XI.     FEE AND EXPENSE AWARD AND SERVICE PAYMENTS

           125. In recognition of the time and effort the Representative Plaintiffs expended in
    pursuing the Actions and in fulfilling their obligations and responsibilities as class
    representatives, and of the benefits conferred on all Settlement Class Members by the Settlement,
    Class Counsel, may ask the Court for the payment of a Service Payment from the Settlement
    Fund to each of the Representative Plaintiffs via the Service Payment Application. The Service
    Payment as awarded by the Court shall be deducted from the Settlement Fund and paid by the
    Settlement Administrator from the Escrow Account within seven (7) days after (i) receiving into
    the Escrow Account GNC’s cash payments pursuant to Paragraph 75 above or (ii) the Effective
    Date, whichever is later. GNC will not object or otherwise comment or take a position to any
    request for Service Payments in the amount of up to Five Thousand Dollars and No Cents
    ($5,000.00) for each Representative Plaintiff.

            126. Class Counsel will make an application to the Court for the Fee and Expense
    Award for the services performed by them in the Kaskorkis, Gennock, and Harrison actions.
    The amount of the attorneys’ fees and expenses will be determined by the Court. GNC will not
    object or take a position to any fee and expenses request up to and including the aggregate
    amount of One Million Five Hundred Thousand Dollars and No Cents ($1,500,000.00).

            127. Any Fee and Expense Award approved by the Court shall be deducted from the
    Settlement Fund and paid by the Settlement Administrator from the Escrow Account pursuant to
    Class Counsel’s instructions to the extent such instructions do not conflict with any terms of this
    Agreement. Such payment will be in lieu of statutory fees Plaintiffs and/or their attorneys might
    otherwise have been entitled to recover from Defendants. This amount shall be inclusive of all
    fees and costs of Class Counsel to be paid by Defendants and/or the Settlement Fund in the
    Kaskorkis, Harrison, and Gennock actions. Plaintiffs and Class Counsel agree that Defendants
    shall not pay, or be obligated to pay, in excess of any award of the Fee and Expense Award.
    GNC shall have no responsibility or liability for any failure of Class Counsel, or any of them to
    deliver any share of fees, costs, or the Service Payment to any of them or to any counsel not
    included in the definition of Class Counsel, but claiming some right to fees or costs as a result of
    resolution of the Actions or any payment to the Representative Plaintiffs. GNC’s obligations
    with respect to any fees, costs, expenses, or payments to any of Class Counsel, or to the



                                                     27
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2596 Page 29 of 49



    Representative Plaintiffs shall be fully and forever discharged upon the Settlement
    Administrator’s payment of the Fee and Expense Award under this Paragraph as directed by
    Class Counsel. Other than GNC’s obligation to cause payment of the Fee and Expense Award
    and the Service Payments in an amount approved by the Court in the Gennock action, GNC shall
    have no further obligations to Class Counsel, or to any other counsel not included in the
    definition of Class Counsel, but claiming some right to attorneys’ fees, costs, and/or expenses, or
    to the Representative Plaintiffs. Class Counsel shall have no responsibility or liability to deliver
    any share of the Fee and Expense Award to any counsel that did not represent the Class
    Representatives in the Actions.

            128. Any Fee and Expense Award approved by the Court shall be paid by the
    Settlement Administrator from the Settlement Fund within two (2) business days after (i)
    receiving into the Escrow Account GNC’s cash payments pursuant to Paragraph 75 above or (ii)
    the Effective Date, whichever is later. Class Counsel shall have the sole and absolute discretion
    to allocate the Attorneys’ Fees and Expenses amongst Class Counsel, and any other attorneys for
    Representative Plaintiffs. Defendants shall have no liability or other responsibility for allocation
    of any such Fee and Expense Award.

            129. The maximum amount of the attorneys’ fees and expenses to be applied for by
    Class Counsel without comment or objection by GNC, was negotiated independently from the
    other terms of the class Settlement. The Parties negotiated these provisions only after reaching an
    agreement upon the relief provided to the Settlement Class. The entire negotiation was
    supervised by the mediator.

            130. The Fee Application and the Service Payment Application shall be filed at least
    twenty-one (21) days prior to the Opt-Out and Objection Deadline and made available for
    viewing and download on the Settlement Website. Updated or supplemental petition(s) by those
    Class Counsel making initial timely petitions only, limited to reporting new and additional
    professional time and expenses incurred in relation to the Settlement and claims administration
    process after the filing of the initial petition, shall be permitted to be filed after that date to
    ensure that the new professional time, costs and expenses on a going-forward basis in the
    Actions are fairly accounted for by the Court and remain compensable, subject to the Court’s
    approval.

                           XII.    REPRESENTATIONS AND WARRANTIES

            131. Class Counsel shall take all necessary actions to accomplish approval of the
    Settlement, the Class Notice, and dismissal of the Actions. The Parties (including their counsel,
    successors, and assigns) agree to cooperate fully and in good faith with one another and to use
    their best efforts to effectuate the Settlement, including without limitation in seeking preliminary
    and final Court approval of this Agreement and the Settlement embodied herein, carrying out the
    terms of this Settlement, and promptly agreeing upon and executing all such other documentation
    as may be reasonably required to obtain final approval by the Court of the Settlement. In the
    event that the Court fails to approve the Settlement, fails to issue the Settlement Order and Final
    Judgment in the form described in Paragraph 59, or imposes any condition to approval of the
    Settlement to which the Parties do not consent, or if the Settlement Order and Final Judgment is



                                                    28
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2597 Page 30 of 49



    reversed or rendered void, the Parties will negotiate in good faith to address the issues raised by
    said events, including seeking mediation with Carole Katz.

            132. Each Party will cooperate with the other Party in connection with effectuating the
    Settlement or the administration of claims thereunder. Any requests for cooperation shall be
    narrowly tailored and reasonably necessary for the requesting Party to recommend the Settlement
    to the Court, and to carry out its terms.

           133. Class Member Information. GNC represents and warrants that it will conduct a
    good faith search of its business records to identify Settlement Class Members and prepare the
    Class Member Information.

            134. Parties Authorized to Enter into Agreement. Any individual executing this
    Settlement Agreement on behalf of a Party represents and warrants that he or she is fully
    authorized to execute this Agreement on such Party’s behalf and to carry out the obligations
    provided for therein. Each individual executing this Agreement on behalf of a Party covenants,
    warrants, and represents that he or she is and has been fully authorized to do so by such Party.
    Each Party represents and warrants that he, she, or it intends to be bound fully by the terms of
    this Settlement Agreement. Representative Plaintiffs represent and warrant that they have not
    assigned any Released Claim as against any Released Party to any other individual or entity and
    that they are fully entitled to release the same.

            135. Advice of Counsel. Each Party to this Agreement warrants that he, she, or it is
    acting upon his, her or its independent judgment and upon the advice of his, her, or its own
    counsel and not in reliance upon any warranty or representation, express or implied, of any
    nature or kind by any other party, other than the warranties and representations expressly made
    in this Agreement.

            136. Agreement Review. This Agreement has been carefully read by each of the
    Parties, or the responsible officers thereof, and its contents are known and understood by each of
    the Parties. This Agreement is signed freely by each Party executing it after having adequate
    opportunity to seek the legal advice of their respective attorneys.

               XIII. MODIFICATION OR TERMINATION OF THE SETTLEMENT

             137. The terms and provisions of this Agreement may be amended, modified, or
    expanded by written agreement of the Parties and approval of the Court; provided, however, that,
    after entry of the Settlement Order, the Parties may, by written agreement, effect such
    amendments, modifications, or expansions of this Agreement and its implementing documents
    (including all exhibits hereto) without further notice to the Settlement Class or approval by the
    Court if such changes are consistent with the Court’s Settlement Order and do not materially
    alter, reduce, or limit the rights of Settlement Class Members under this Agreement.

             138. Terms and Intent of Agreement. This Agreement is entered into only for purposes
    of settlement. In the event that the Court enters an order preliminarily or finally approving the
    Settlement of the Actions in a manner that is inconsistent with the terms and intent of this



                                                     29
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2598 Page 31 of 49



    Agreement, the Parties shall meet and confer in good faith regarding any modifications made to
    the proposed order. If, after meeting and conferring in good faith, GNC determines that the
    modifications alter the terms and intent of this Agreement sufficiently to render the Agreement
    null and void under Paragraph 143 below, including but not limited to, because the modifications
    may increase GNC’s liability or reduce the scope of the releases or of the Settlement Class, or if
    the Court refuses to grant Final Approval of this Agreement or the Effective Date does not come
    to pass, then GNC shall have the option to terminate this Agreement. Each Party reserves the
    right to prosecute or defend this Action in the event that this Agreement does not become final
    and binding.

            139. Termination Based on Exclusion Requests. GNC, in its sole and absolute
    discretion, may elect to terminate this Agreement if exclusion requests as provided for in the
    Preliminary Approval Order exceed a number to which GNC and Representative Plaintiffs have
    agreed. GNC may terminate under this Paragraph by sending written notice that Defendants
    revoke the settlement pursuant to this paragraph to Class Counsel within three (3) business days
    following the date the Settlement Administrator informs the Defendants of the number of
    persons in the Settlement Class who have requested to opt out of the Settlement pursuant to the
    provisions set forth above.

            140. In the event the terms or conditions of this Agreement, other than terms pertaining
    to the Fee and Expense Award and/or Service Payments, are modified by any court sufficiently
    to render the Agreement null and void under Paragraph 143 below, either Party in its sole
    discretion to be exercised within ten (10) business days after such a material modification may
    declare this Agreement null and void (with the exception of Paragraphs 137, 138, and 140-42
    herein). In the event that a party exercises his/her/its option to withdraw from, rescind, revoke,
    and/or terminate this Agreement pursuant to any provision herein, then the Settlement proposed
    herein shall become null and void (with the exception of 137, 138, and 140-42 herein) and shall
    have no legal effect and may never be mentioned at trial or in dispositive or class motions or
    motion papers (except as necessary to explain the timing of the procedural history of the Action),
    and the Parties will return to their respective positions existing immediately before the execution
    of this Agreement.

            141. Notwithstanding any provision of this Agreement, in the event this Agreement is
    not approved by any court, or terminated for any reason, or the Settlement set forth in this
    Agreement is declared null and void, or in the event that the Effective Date does not occur,
    Settlement Class Members, Plaintiffs, and Class Counsel shall not in any way be responsible or
    liable for any of the Settlement Administration Expenses, or any expenses, including costs of
    notice and administration associated with this Settlement or this Agreement, except that each
    Party shall bear its own attorneys’ fees and costs.

            142. Notwithstanding any provision of this Agreement, in the event this Agreement is
    not approved by any court, or terminated for any reason, or the Settlement set forth in this
    Agreement is declared null and void, or in the event that the Effective Date does not occur, then
    Defendants shall have no further obligations to pay the Settlement Fund or issue Vouchers and
    shall be responsible for only the Settlement Administration Expenses actually incurred and the




                                                    30
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2599 Page 32 of 49



    Redeemed Coupons submitted to, and redeemed by GNC, which will be paid by GNC and for
    which Plaintiffs and their Counsel are not liable.

                                XIV. MISCELLANEOUS PROVISIONS

             143. Settlement Purpose of Agreement. This Agreement is governed by the terms of
    Federal Rule of Evidence 408 and is for settlement purposes only, and neither the fact of, nor any
    provision contained in this Agreement or its attachments, nor any action taken hereunder shall
    constitute, be construed as, or be admissible in evidence as, any admission of the validity of any
    claim, defense or any fact alleged by any of the Parties in the Actions or in any other pending or
    subsequently filed action or of any wrongdoing, fault, violation of law, or liability of any kind on
    the part of any Party, or admission by any Party of any claim, defense or allegation made in the
    Actions or any other action, nor as an admission by any of GNC, Representative Plaintiffs, or
    Settlement Class Members of the validity of any fact or defense asserted against them in the
    Actions or any other action. With the exception of the terms pertaining to the Fee and Expense
    Award and/or Service Payments, if the Court in the Gennock action should for any reason fail to
    approve this Agreement in the form agreed to by the Parties, decline to enter the Settlement
    Order and Final Judgment in the form described in Paragraph 59, or impose any condition to
    approval of the Settlement to which the Parties do not consent, or if the Settlement Order and
    Final Judgment is reversed or rendered void, then (a) this Agreement shall be considered null and
    void, (b) neither this Agreement nor any of the related negotiations shall be of any force or
    effect, and (c) all Parties to this Agreement shall stand in the same position, without prejudice, as
    if the Agreement had been neither entered into nor filed with the Court. Invalidation of any
    portion of this Agreement shall invalidate this Agreement in its entirety unless the Parties agree
    in writing that the remaining provisions shall remain in full force and effect. This includes that
    the provisional certification of the Settlement Class shall have no bearing in deciding whether the
    claims asserted in the Actions are or were appropriate for class treatment in the absence of
    settlement. If this Agreement terminates or is nullified, the provisional class certification in
    Exhibit C shall be vacated by its terms, and the Actions shall revert to the status that existed
    before the execution of this Agreement. Upon nullification of this Agreement, Representative
    Plaintiffs shall be free to pursue any claims available to them, and GNC shall be free to assert
    any defenses available to it, including, but not limited to, denying the suitability of this case for
    class treatment. Nothing in this Agreement shall be argued or deemed to estop any Party from
    asserting such claims or defenses. In the event the Court should for any reason fail to approve
    this Agreement in the form agreed to by the Parties, decline to enter the Settlement Order and
    Final Judgment in the form described in Paragraph 59, or impose any condition to approval of
    the settlement to which the Parties do not consent, or if the Settlement Order and Final Judgment
    is reversed or rendered void, the Parties will negotiate in good faith to address the issues raised
    by said events, including seeking mediation.

            144. Cooperation. The Parties and their counsel will cooperate fully in the process of
    seeking settlement approval, which shall occur before the Court in the Gennock action. The
    Parties have, or will cooperate in seeking, a stay of all proceedings in the Kaskorkis and
    Harrison actions pending settlement approval, and shall request dismissal of those cases with
    prejudice upon final approval, as set forth in Paragraph 70. Class Counsel warrant and agree
    they will take all steps necessary to obtain and implement the Effective Date of this Agreement,



                                                     31
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2600 Page 33 of 49



    to defend the Settlement Order and Final Judgment through all stages of any appeals that may be
    taken (regardless of who prosecutes the appeal), to give Released Parties full and final peace
    from further prosecution of the Released Claims, and to give the Settlement Class Members the
    benefits they enjoy under this Agreement.

            145. Governing Law. This Agreement is intended to and shall be governed by the laws
    of the Commonwealth of Pennsylvania, without regard to its rules regarding conflict of laws.

            146. Entire Agreement. The terms and conditions set forth in this Agreement
    constitute the complete and exclusive statement of the agreement between the Parties relating to
    the subject matter of this Agreement, superseding all previous negotiations and understandings,
    whether oral or in writing, express or implied, and may not be contradicted by evidence of any
    prior or contemporaneous agreement, subject only to the agreement regarding the number of
    exclusion requests that permits Defendants to terminate this Agreement at their sole discretion
    pursuant to Paragraph 139 above. Any modification of the Agreement that may adversely affect
    Settlement Class Members’ substantive rights must be in writing and signed by Representative
    Plaintiffs and GNC; any other modification of the Agreement must be in writing and signed by
    Class Counsel and GNC’s Counsel.

             147. Construction of Agreement. The determination of the terms of, and the drafting
    of, this Agreement has been by mutual agreement after extensive negotiation, with consideration
    by and participation of counsel for all Parties. The Agreement shall be construed according to
    the fair intent of the language taken as a whole, and not for or against any Party.

            148. Public Statements. Each Party agrees not to make any statements, written or
    verbal, or cause or encourage others to make any statements, written or verbal, that defame,
    disparage or in any way criticize the personal or business reputation, or conduct of the other
    party, including Class Counsel, affiliates, parents, direct and indirect subsidiaries, agents,
    insurers, and any company or companies under common control with any of them. Prior to entry
    of the Settlement Order and Final Judgment by the Court in the Gennock action, neither
    Representative Plaintiffs nor Class Counsel shall directly or indirectly issue or cause to be issued
    any statements to the media or engage in any other press, publicity or disclosure regarding this
    Agreement or the settlement of the Actions, except with respect to the filings of any pleading,
    motion or document Class Counsel deems appropriate, in their sole and absolute discretion, in
    any of the Actions.

            149. Binding Effect. This Agreement shall be binding upon and inure to the benefit of
    the Parties hereto and their respective heirs, successors, and assigns.

            150. Waiver. The waiver by one Party of any provision or breach of this Agreement
    shall not be deemed a waiver of any other provision or breach of this Agreement.

            151. Effectiveness of Agreement; Counterparts. This Agreement shall become
    effective upon the last date of its execution by all of the persons for whom signature spaces have
    been provided below. The Parties and their counsel may execute this Agreement in counterparts
    (any one or all of which may be facsimile or PDF/electronic copies), and execution in



                                                    32
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2601 Page 34 of 49



    counterparts shall have the same force and effect as if all signatories had signed the same
    document.

            152. Use and Retention of Information. The list of Settlement Class Members’ names,
    e-mail addresses, and street addresses referred to in Paragraph 11 of this Agreement, any Claim
    Forms submitted under Paragraph 114 above, and any other documentation containing the
    names, addresses, e-mail address, or other personal information of GNC customers, may be used
    by Class Counsel only for purposes of implementing this Agreement. All such information shall
    be returned to GNC within thirty (30) days after the Effective Date.

            153. Continuing Jurisdiction. The Court shall retain exclusive and continuing
    jurisdiction over this Agreement and over all Parties and Settlement Class Members to interpret,
    effectuate, enforce, and implement this Agreement. The Court shall have exclusive jurisdiction
    to resolve any disputes involving this Agreement, subject to the dispute resolution mechanism set
    forth in Paragraph 119.

            154. Assignment; Third Party Beneficiaries. None of the rights, commitments, or
    obligations recognized under this Agreement may be assigned by any member of the Settlement
    Class without the express written consent of the other Parties, except as expressly provided
    herein.

            155. Communications. Any communications to the Parties relating to this Agreement
    shall be sent to all counsel signing this Agreement on behalf of the Parties.

            156. Exhibits. All of the Exhibits to this Agreement are material and integral parts
    thereof and are fully incorporated herein by this reference.

            157. Calculation of Time. All time listed in this Agreement is in calendar days. Time
    is calculated by (a) excluding the day of the event that triggers the period; (b) counting every
    day, including intermediate Saturdays, Sundays, and legal holidays; and (c) including the last day
    of the period, but if the last day is a Saturday, Sunday, or legal holiday, the period continues to
    run until the end of the next day that is not a Saturday, Sunday, or legal holiday.

    IN WITNESS HEREOF the undersigned, being duly authorized, have caused this Agreement to
    be executed on the dates shown below.

    IT IS SO AGREED TO BY THE PARTIES:

    Date: July ___, 2019
    KIM CARTER

    By:
    Kim Carter
    Individually and as Representative Plaintiff for the Settlement Class




                                                    33
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2602 Page 35 of 49
DocuSign Envelope ID: 1BD7F5DE-EBB2-4952-8960-E94DB830DCE0
      Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2603 Page 36 of 49



            Date: July 26, 2019
            ASHLEY GENNOCK

            By:
            Ashley Gennock
            Individually and as Representative Plaintiff for the Settlement Class


            Date: July ___, 2019
            KENNETH HARRISON

            By:
            Kenneth Harrison
            Individually and as Representative Plaintiff for the Settlement Class


            Date: July ___, 2019
            JENNA KASKORKIS

            By:
            Jenna Kaskorkis
            Individually and as Representative Plaintiff for the Settlement Class


            Date: July ___, 2019
            DANIEL STYLSLINGER

            By:
            Daniel Styslinger
            Individually and as Representative Plaintiff for the Settlement Class


            Date: July ___, 2019
            GENERAL NUTRITION CENTERS, INC.

            By:

            Its:


            Date: July ___, 2019
            GNC HOLDINGS, INC.

            By:

            Its:



                                                             34
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2604 Page 37 of 49
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2605 Page 38 of 49




             30
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2606 Page 39 of 49



    Date: July ___, 2019
    ASHLEY GENNOCK

    By:
    Ashley Gennock
    Individually and as Representative Plaintiff for the Settlement Class


    Date: July ___, 2019
    KENNETH HARRISON

    By:
    Kenneth Harrison
    Individually and as Representative Plaintiff for the Settlement Class


    Date: July ___, 2019
    JENNA KASKORKIS

    By:
    Jenna Kaskorkis
    Individually and as Representative Plaintiff for the Settlement Class


               26 2019
    Date: July ___,
    DANIEL STYLSLINGER

    By:
    Daniel Styslinger
    Individually and as Representative Plaintiff for the Settlement Class


    Date: July ___, 2019
    GENERAL NUTRITION CENTERS, INC.

    By:

    Its:


    Date: July ___, 2019
    GNC HOLDINGS, INC.

    By:

    Its:



                                                    34
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2607 Page 40 of 49
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2608 Page 41 of 49



    IT IS SO STIPULATED BY COUNSEL:


    Date: July 31 , 2019
    AHDOOT & WOLFSON, PC

    By:
    Robert Ahdoot
    Tina Wolfson

    Attorneys for Representative Plaintiffs and Proposed Class Counsel


    Date: July ___, 2019
    FINKELSTEIN & KRINSK LLP

    By:
    Jeffrey R. Krinsk
    Trenton R. Kashima

    Attorneys for Representative Plaintiffs and Proposed Class Counsel


    Date: July ___, 2019
    BARBAT, MANSOUR & SUCIU PLLC

    By:
    Nick Suciu

    Attorneys for Representative Plaintiffs and Proposed Class Counsel


    Date: July ___, 2019
    CARLSON LYNCH SWEET KILPELA & CARPENTER, LLP

    By:
    Gary F. Lynch
    Todd Carpenter

    Attorneys for Representative Plaintiffs and Proposed Class Counsel




                                                  35
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2609 Page 42 of 49
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2610 Page 43 of 49




             30
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2611 Page 44 of 49
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2612 Page 45 of 49



      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
                                                       EXHIBIT	  A	  
      	  
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2613 Page 46 of 49



                           GNC PRICING SETTLEMENT CLAIM FORM
            Gennock v. General Nutrition Centers, Inc. and GNC Holdings, Inc., Case No. 2:16-cv-0063-MRH

                     USE THIS CLAIM FORM TO MAKE A CLAIM TO RECEIVE
                             VOUCHERS AND/OR CASH PAYMENTS
                     The DEADLINE to submit this Claim Form is: Month Day, 2019.
                                       I.     GENERAL INSTRUCTIONS
    If you purchased a product on sale or through a promotion from www.GNC.com at any time from
    January 1, 2012 through Month Day, 2019, you are a “Class Member.” If you received a Notice
    about this class action Settlement addressed to you, then the Settlement Administrator has already
    determined that you are a Class Member.
    To file a claim to receive Vouchers and/or cash payments under the Settlement, you may submit
    this Claim Form electronically. Please complete and submit this Claim Form online no later than
    [time] on Month Day, 2019. Claim Forms submitted after this deadline will not be accepted.
    You may also print a copy of this Claim Form, complete the requested information, and mail it to
    the address below. Please type or legibly print all requested information in blue or black ink. Claim
    Forms that are not postmarked by Month Day, 2019 will not be accepted. Mail your completed
    Claim Form, including any supporting documentation by U.S. mail to:
                                              GNC Pricing Settlement
                                         [Settlement Admin Contact Info]
                                                  P.O. Box ___,
                                                CITY, STATE, ZIP
                                       II.    CLAIMANT INFORMATION
    The Settlement Administrator will use this information for all communications regarding this
    Claim Form and the Settlement. If this information changes prior to the distribution of Vouchers
    and/or cash payments, you must notify the Settlement Administrator by writing to the address
    above.
    First Name                                                M.I.    Last Name

    Alternative Name(s)

    Mailing Address, Line 1: Street Address/P.O. Box



    Mailing Address, Line 2:

    City:                                                                     State:          Zip Code:



    4842-6111-1709v.1 0103082-000009
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2614 Page 47 of 49




    Telephone Numbers (Home)                             Telephone Numbers (Home)
           -        -                                     -         -
    Date of Birth (mm/dd/yyyy)                    Claim Number Provided in E-mail or Postcard Notice
            /         /

    Email Address [REQUIRED to receive Voucher(s)]


    Please provide the e-mail address through which you would like to receive your Voucher(s).

    Email Address [REQUIRED to receive cash payment(s)]
                                    PayPal               eCheck

    Please select whether you would like to receive your cash payment(s) via PayPal or eCheck, and
    provide the e-mail address associated with your account.

              III.      ELECTION TO RECEIVE VOUCHERS AND/OR CASH PAYMENTS

    If you wish to receive Voucher(s) and/or cash payment(s), you must submit this Claim
    Form no later than Month, Day, 2019.
    The number of cash payments and/or Vouchers you can elect to receive depends on your eligibility,
    i.e., whether you are claiming Settlement benefits as a “Single Purchaser” only, or whether you
    also qualify as a “Multiple Purchaser.”
    •    You are a “Single Purchaser” if: (1) you purchased any product on sale or through a promotion
         from GNC’s Website (www.GNC.com) at any time from January 1, 2012 to [Month Day,
         2019].
         If you are claiming benefits as a Single Purchaser, please complete the “Single Purchaser
         Election” section below, elect to receive either a Voucher or a cash payment and sign the
         attestation at the end of this Claim Form.


                                      SINGLE PURCHASER ELECTION
        During the period from January 1, 2012 through [date of Preliminary Approval] I purchased a
        product on sale or through a promotion from GNC’s website, located at www.GNC.com, did not
        apply a coupon to my purchase and never returned my purchase for a refund.
        I am a Single Purchaser and elect to receive:
                     Voucher that may be redeemed for merchandise through www.GNC.com (not expected
                     to exceed $15.00)
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2615 Page 48 of 49



               OR
                  Cash payment (not expected to exceed $5.00)
        Important: The Settlement Administrator will send your cash payment or Voucher to the e-mail
        address you provided in Section II, above. Please note that the amount of each cash payment and
        value of each Voucher may be adjusted up or down depending on how many people participate in
        the Settlement.


    •    You may also qualify as a “Multiple Purchaser” and receive additional benefits if you made:
         (1) a total of five (5) or more purchases (each such qualifying purchase must have been made
         in a unique transaction on a day separate from any other qualifying transaction) from GNC’s
         Website (www.GNC.com) at any time from January 1, 2012 to Month Day, 2019; or (2) a
         purchase in excess of $100.00 in a single transaction from www.GNC.com at any time from
         January 1, 2012 to Month Day, 2019.
         If you are claiming benefits as a Multiple Purchaser, please complete the “Multiple
         Purchaser Election” section below, elect to receive either a Voucher or a cash payment, sign
         the attestation at the end of this Claim Form, and submit proof of purchase for each
         transaction you believe qualifies you to be a Multiple Purchaser.




                                    MULTIPLE PURCHASER ELECTION
        For claimants who also wish to be considered a Multiple Purchaser, please check the
        appropriate box (you only need to check one box), and submit a proof of purchase for each
        qualifying transaction described below:
                  During the period from January 2012 through [date of Preliminary Approval] I made
                  a total of five (5) or more purchases from www.GNC.com, with each qualifying
                  transaction occurring on a day separate from any other qualifying transaction, and for
                  each qualifying transaction, I did not apply a coupon to my purchase and never
                  returned my purchase for a refund.
                  During the period from January 2012 through [date of Preliminary Approval] I made
                  a purchase in excess of $100.00 in a single transaction from www.GNC.com, and did
                  not apply a coupon to my purchase and never returned my purchase for a refund.
        If I qualify as a Multiple Purchaser, I elect to receive:
                 Voucher that may be redeemed for merchandise through www.GNC.com (value not
                  expected to exceed $15.00)
              OR
                 Cash payment (not expected to exceed $5.00)
Case 3:16-cv-00990-WQH-AGS Document 117-1 Filed 08/16/19 PageID.2616 Page 49 of 49



      Important: The Settlement Administrator will send your additional cash payment or Voucher to
      the e-mail address you provided in Section II, above. Please note that the amount of each cash
      payment and value of each Voucher may be adjusted up or down depending on how many people
      participate in the Settlement.




    ATTESTATION:
    I                    , swear (or affirm) that the above statements and information provided
    on this Claim Form are true and correct to the best of my knowledge under penalty of
    perjury of the laws of the United States.
    By typing your name above and submitting your Claim Form, you are electronically signing your
    name and attesting to the above information.
